Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Xu on July 3, 2022.

The application has been amended as follows: 
	Claim 59 was cancelled without prejudice.

	The abstract was replaced with the following: 



Abstract of the Disclosure

	An intraocular lens is disclosed that includes an optic body with a projection extending radially outwards from a peripheral surface of the optic body.  The projection comprises a haptic contact surface facing radially outward, wherein the entire haptic contact surface is a flat surface.  A haptic having a free distal end and a proximal portion is secured to the projection along the haptic contact surface, wherein the projection and the proximal portion interface at a butt joint without the haptic extending into the projection and without the projection extending into the haptic.  The haptic also includes a haptic fluid chamber. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smiley et al (US 2008/0306588) and Deacon et al (US 2017/0348093) are cited because they are newly found and considered to be close in structure to the claimed invention.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL B PREBILIC/Primary Examiner, Art Unit 3774